Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The undersigned, the President ofExchange Traded Concepts Trust, with respect to the Registrant’s Form N-CSRS for the period ended June 30, 2014 as filed with the Securities and Exchange Commission, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: 1.such Form N-CSRS fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.the information contained in such Form N-CSRS fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: September 5, 2014 /s/ J. Garrett Stevens J. Garrett Stevens, Trustee and President Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The undersigned, the Treasurer ofExchange Traded Concepts Trust, with respect to the Registrant’s Form N-CSRS for the period ended June 30, 2014 as filed with the Securities and Exchange Commission, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: 1.such Form N-CSRS fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.the information contained in such Form N-CSRS fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: September 5, 2014 /s/ Richard Hogan Richard Hogan, Treasurer and Secretary
